ORDER
PER CURIAM.
Movant was convicted of two counts of first degree murder, one count of assault, and two counts of first degree robbery. His convictions were affirmed. State v. Davis, 547 S.W.2d 482 (Mo.App.E.D.1976).
Following an evidentiary hearing, mov-ant’s motion under former Rule 27.26 was denied. On appeal, he contends the motion court erred in denying his claim of ineffective assistance of counsel; because his trial attorney failed to preserve the issue of photo identification by objecting at trial.
Movant was involved in three lineups. This court, in movant’s direct appeal, found the first lineup met “the most stringent requirements that have been pronounced by any court.” Id. at 490. As to the other two lineups, this court found “absolutely no merit in the challenge to the manner in which the lineups were conducted.” Id. Trial counsel will not be found to be ineffective for failure to make non-meritorious objections.
The judgment of the motion court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would serve no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).